                                             Case 4:14-cr-00225-JSW Document 89 Filed 07/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA,                      Case No. 14-cr-00225-JSW-1
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO GOVERNMENT TO
                                                  v.                                       SHOW CAUSE
                                   9
                                            JIMMIE EARL JONES,                             Re: Dkt. Nos. 83, 88
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On June 25, 2020, Defendant filed a motion for compassionate release. Under this Court’s

                                  14   Criminal Standing Order paragraph 4, the opposition was due on July 9, 2020, and Defendant’s

                                  15   reply will be due on July 16, 2020. On July 6, 2020, the Court denied as moot a motion to extend

                                  16   the briefing schedule to permit the Government to file its opposition on July 7, 2020, on the basis

                                  17   the requested extension was not necessary in light of the Court’s Standing Orders. The Court also

                                  18   advised the parties that if they required additional time, they must be prepared to demonstrate

                                  19   good cause for an extension.

                                  20           The Government has not filed an opposition to Defendant’s motion. Accordingly, the

                                  21   Government is HEREBY ORDERED TO SHOW CAUSE why the motion should not be granted

                                  22   as unopposed. The Court VACATES the deadline for Defendant to file his reply. The

                                  23   Government’s response to this motion shall be due by July 16, 2020, If the Government opposes

                                  24   the motion, it must show cause why its opposition was not timely filed. Defendant may reply to

                                  25   the Government’s response to this Order to Show Cause by July 23, 2020.

                                  26   //

                                  27   //

                                  28   //
                                          Case 4:14-cr-00225-JSW Document 89 Filed 07/13/20 Page 2 of 2




                                   1          The matter shall remain on calendar pending further order of the Court.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 13, 2020

                                   4                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
